                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON



RAYMOND L. P.,1                                                          Case No. 3:17-cv-01587-JR

                Plaintiff,

                v.                                                             OPINION & ORDER

    NANCY A. BERRYHILL,
    Deputy Commissioner of Social
    Security Administration,

            Defendant.
__________________________

RUSSO, Magistrate Judge:

         Plaintiff Raymond L. P. brings this action for judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying his application for Disability

Insurance Benefits under the Social Security Act. For the reasons set forth below, the

Commissioner’s decision is reversed and this case is remanded for further proceedings.


1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.
Page 1 – OPINION AND ORDER
                                PROCEDURAL BACKGROUND

       On April 15, 2014, plaintiff applied for Title II Disability Insurance Benefits, alleging

disability beginning on February 1, 2014. Tr. 20, 245.2 His application was denied initially and

upon reconsideration. Tr. 20, 156, 169. On June 9, 2016, a hearing was held before an

administrative law judge (“ALJ”). Tr. 20, 46. Plaintiff was represented by counsel and testified, as

did a vocational expert (“VE”). Tr. 20, 46–87. On September 23, 2016, the ALJ issued a decision

finding plaintiff not disabled. Tr. 17–45. On August 15, 2017, the Appeals Council denied

plaintiff’s request for review. Tr. 1–5. On October 6, 2017, plaintiff filed a complaint in this Court.

                                   FACTUAL BACKGROUND

       Plaintiff was born on January 6, 1970. Tr. 245. He was 44 years old on the alleged date of

disability and 46 years old at the time of the ALJ’s decision. Id. He left school in the ninth grade

and never obtained a high school diploma or equivalent degree. Tr. 54, 267. He worked as a forklift

driver and “lead man” from 1997-2012. Tr. 55–56, 267–68. Plaintiff alleges disability due to sleep

apnea, chronic depression and anxiety, carpal tunnel syndrome, diabetes, and chronic pain. Tr.

266, 272.

                                    STANDARD OF REVIEW

       The court must affirm the Commissioner’s decision if it is based on proper legal standards

and the findings are supported by substantial evidence in the record. Hammock v. Bowen, 879

F.2d 498, 501 (9th Cir. 1989). Substantial evidence is “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation and internal quotations omitted). The




2
 Plaintiff previously applied for benefits and was denied following an ALJ hearing on November
8, 2013. Tr. 88–155.
Page 2 – OPINION AND ORDER
court must weigh “both the evidence that supports and detracts from the [Commissioner’s]

conclusion.” Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986) (citations omitted). Variable

interpretations of the evidence are insignificant if the Commissioner’s interpretation is rational.

Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

       The initial burden of proof rests upon plaintiff to establish disability. Howard v. Heckler,

782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, the claimant must demonstrate an

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected . . . to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

       The Commissioner has established a five step sequential process for determining whether

a person is disabled. Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. § 404.1520. First,

the Commissioner determines whether a claimant is engaged in “substantial gainful activity.”

Yuckert, 482 U.S. at 140; 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled.

       At step two, the Commissioner evaluates whether the claimant has a “medically severe

impairment or combination of impairments.” Yuckert, 482 U.S. at 140–41; 20 C.F.R. §

404.1520(c). If the claimant does not have a severe impairment, he is not disabled.

       At step three, the Commissioner determines whether the claimant’s impairments, either

singly or in combination, meet or equal “one of a number of listed impairments that the

[Commissioner] acknowledges are so severe as to preclude substantial gainful activity.” Yuckert,

482 U.S. at 140–41; 20 C.F.R. § 404.1520(d). If so, the claimant is presumptively disabled; if not,

the Commissioner proceeds to step four. Yuckert, 482 U.S. at 141.

       At step four, the Commissioner resolves whether the claimant can still perform “past

relevant work.” 20 C.F.R. § 404.1520(f). If the claimant can work, he is not disabled; if he cannot



Page 3 – OPINION AND ORDER
perform past relevant work, the burden shifts to the Commissioner. At step five, the Commissioner

must establish the claimant can perform other work existing in significant numbers in the national

or local economy. Yuckert, 482 U.S. at 141–42; 20 C.F.R. § 404.1520(g). If the Commissioner

meets this burden, the claimant is not disabled. 20 C.F.R. § 404.1566.

                                      THE ALJ’S FINDINGS

          At step one of the sequential evaluation process outlined above, the ALJ found plaintiff

had not engaged in substantial gainful activity since the alleged onset date. Tr. 23. At step two, the

ALJ determined plaintiff had the following severe impairments: abdominal disorder, bilateral

carpal tunnel syndrome, obstructive sleep apnea, spine disorder, obesity, affective disorder, and

anxiety disorder. Id. At step three, the ALJ determined plaintiff does not have an impairment or

combination of impairments that meets or medically equals the severity of one of the listed

impairments. Tr. 24.

          Because plaintiff did not establish presumptive disability at step three, the ALJ continued

to evaluate how plaintiff’s impairments affected his ability to work. The ALJ determined that

plaintiff has the residual functional capacity (“RFC”) to perform sedentary work as defined by 20

C.F.R. § 404.1567(a) except he was limited to:

          [f]requent climbing of ramps and stairs, kneeling and crouching; occasional
          climbing of ladders, ropes and scaffolds, stooping and crawling; frequent handling
          bilaterally; less than occasional exposure to fumes, odors, dust, gases, poor
          ventilation, and pulmonary irritants, and also to hazards, such as moving
          mechanical parts and unprotected heights; limited to performing simple and routine
          tasks; limited to simple, work-related decisions; limited to occasional interaction
          with supervisors, co-workers and the public.

Tr. 27.

          At step four, the ALJ determined plaintiff was not capable of performing any past relevant

work. Tr. 38. At step five, the ALJ concluded, based on the VE’s testimony, that there were a



Page 4 – OPINION AND ORDER
significant number of jobs in the national and local economy plaintiff could perform despite his

impairments. Tr. 39–41. Accordingly, the ALJ concluded plaintiff was not disabled from February

1, 2014, through the date of the decision, September 23, 2016. Tr. 41.

                                      DISCUSSION

       Plaintiff argues the ALJ erred by: (1) rejecting his subjective symptom testimony; (2)

giving great weight to Michele Scott, a treating mental health counselor; (3) failing to provide

legally sufficient reasons to discount the opinion of Ben Kessler, M.D.; and (4) failing to properly

credit lay witness testimony. Pl.’s Opening Br. 4 (doc. 16).

I.     Plaintiff’s Testimony

       Plaintiff contends the ALJ neglected to provide legally sufficient reasons, supported by the

record, to reject his subjective symptom testimony. When a claimant has medically documented

impairments that could reasonably be expected to produce some degree of the symptoms

complained of, and the record contains no affirmative evidence of malingering, “the ALJ can reject

the claimant’s testimony about the severity of . . . symptoms only by offering specific, clear and

convincing reasons for doing so.” Smolen v. Charter, 80 F.3d 1273, 1281 (9th Cir. 1996) (internal

citation omitted). A general assertion the claimant is not credible is insufficient; the ALJ must

“state which . . . testimony is not credible and what evidence suggests the complaints are not

credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). The reasons proffered must be

“sufficiently specific to permit the reviewing court to conclude that the ALJ did not arbitrarily

discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (internal

citation omitted).

       Thus, in formulating the RFC, the ALJ is not tasked with “examining an individual’s

character” or propensity for truthfulness, and instead assesses whether the claimant’s subjective



Page 5 – OPINION AND ORDER
symptom statements are consistent with the record as a whole. SSR 16-3p, available at 2016 WL

1119029. If the ALJ’s finding regarding the claimant’s subjective symptom testimony is

“supported by substantial evidence in the record, [the court] may not engage in second-guessing.”

Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (internal citation omitted).

       At the June 2016 hearing, plaintiff testified he was unable to work due to chronic pain,

carpal tunnel, sleep apnea, falling asleep on the job, and mental instability. Tr. 57–58. Plaintiff

stated that he hurts “every day . . . everywhere.” Id. He stated, “right now I don’t like to do

anything” and that he does not interact with people often. Tr. 68, 70. Plaintiff also testified that he

was concerned about falling asleep on the job again, and hurting himself or coworkers. Tr. 58.

Despite his physical impairments, plaintiff testified that he walks two of his dogs 3-5 times a day

for approximately 2-3 miles total. Tr. 67, 71, 500, 588. Finally, plaintiff testified that he uses

nonprescription Vicodin “almost every day” and smokes marijuana “everyday [sic].” Tr. 59, 61.

       The ALJ determined “[plaintiff’s] medially determinable impairments could reasonably be

expected to cause the alleged symptoms; however, [plaintiff’s] statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely consistent with the medical

evidence and other evidence in the record.” Tr. 29. Specifically, the ALJ determined that “there is

no direct interference [from plaintiff’s spine disorder] with his activities of daily living.” Tr. 31.

In regards to plaintiff’s depression and anxiety, the ALJ found that his alleged symptoms were

inconsistent with the record, which shows improvement with treatment. Tr. 34. In regards to

plaintiff’s obstructive sleep apnea, the ALJ noted the medical record also indicates improvement.

Tr. 29. The ALJ considered plaintiff’s carpal tunnel syndrome and related wrist, hand, and elbow

pain, and found that these conditions improved with treatment. Tr. 30. When considering plaintiff’s




Page 6 – OPINION AND ORDER
abdominal disorder, the ALJ determined the medical record indicated intermittent complaints of

pain, but not intensity and severity equal to what plaintiff alleged to be experiencing. Tr. 32.

       “Engaging in daily activities that are incompatible with the severity of symptoms alleged

can support an adverse credibility determination.” Ghanim v. Colvin, 763 F.3d 1154, 1165 (9th

Cir. 2014). Here, regarding plaintiff’s back, neck, and arm pain, the ALJ noted the record indicates

no functional limitations. Tr. 31. In fact, plaintiff’s treating physician recommended ice and heat

four times a day to manage pain as opposed to medication. Tr. 364. Furthermore, plaintiff’s range

of motion of his cervical spine was normal and there was little change in his lumbar spine since

2010. Tr. 447, 869. After epidural steroid injections in 2015, plaintiff reported a 50% relief from

neck pain. Tr. 851. Examination findings in 2016 were essentially normal. Tr. 868–69, 874–75.

Indeed, plaintiff testified to driving as needed, walking his dogs, and occasionally shopping. Tr.

29. In addition, the record shows that since the alleged onset date, plaintiff has regularly ridden his

motorcycle; played video games; moved boxes; gone camping, fishing, and hunting; taken his

grandson to the park and a trip to the ocean with his wife. Tr. 22, 70, 105, 477, 479, 489, 493, 499,

500, 520, 660, 663, 670, 688, 752, 754, 792, 840.

       An ALJ is entitled to consider whether improvements in medical conditions contradict a

claimant’s subjective symptom testimony. See Pruitt v. Comm’r of Soc. Sec., 612 Fed. App’x 891,

893 (9th Cir. 2015) (treatment notes indicating claimant’s mental health improved with treatment

supported ALJ’s decision that claimant was not disabled); Salchenberg v. Colvin, 534 Fed. App’x

586, 587–88 (9th Cir. 2013) (affirming ALJ’s credibility finding where medical evidence of

improvement of claimant’s mental health existed). Regarding plaintiff’s depression and anxiety,

the ALJ noted his medical reports evince good eye contact, attentiveness, cooperation, and relaxed

appearance. Tr. 425, 477, 488, 511, 754. Additionally, plaintiff’s thought processes were linear,



Page 7 – OPINION AND ORDER
logical, organized, and coherent, with intact long-term and short-term memory. Tr. 33, 500–14,

754, 775. Contrary to plaintiff’s testimony, the record also reflects regular social contacts. Plaintiff

engages with people at his motorcycle club, buys prescription pills from people on the street, and

“smokes weed” and rides motorcycles with his friends. Tr. 59, 487, 505, 636, 650, 660, 720, 840.

Furthermore, plaintiff stated he suffered from depression “for most of my life.” Tr. 122. Having

maintained employment in the past despite suffering from depression and anxiety, these conditions

do not seem to preclude plaintiff from working.

       In regard to sleep apnea, the ALJ noted plaintiff’s medical records indicate improvement,

despite plaintiff’s allegations of “wakefulness during the night and subsequent fatigue during the

day.” Tr. 29. In 2013, plaintiff had an improved Apnea-Hypopnea Index (“AHI”)3of 8.9, which is

in the “good” range. Tr. 374. In 2014, plaintiff’s AHI dropped to 7.6. Tr. 369. Both of these low

AHIs were the result of consistent usage of the CPAP equipment. See Tr. 369, 374. When

plaintiff’s use of the equipment is inconsistent, his AHI increases. See Tr. 336. This indicates that

with due diligence, plaintiff can, and has, drastically mitigated the severity of his sleep apnea.

       The ALJ also considered plaintiff’s carpal tunnel syndrome improvement. In 2014, plaintiff

underwent carpal tunnel release on both wrists. Tr. 342, 432. Before these procedures, plaintiff

had a general examination that revealed no atrophy in his hands, with a full range of motion; grips

were 55/60, key pinches were 14/15, and the three-point pinches were 11/13 on both hands. Id.

Plaintiff’s 2015 electromyography and nerve conduction velocity findings indicated significant




3
  The AHI is used to measure the severity of sleep apnea in a patient. The lower the number, the
lower the frequency of breathing irregularities in an hour and thus the less severe the sleep apnea
is. A rating less than 5 equates to none or minimal breathing irregularities in an hour. A rating of
30 or more is considered severe. Apnea: Understanding the Results, HARVARD MEDICAL SCHOOL,
Feb. 11, 2011, http://healthysleep.med.harvard.edu/sleep-apnea/diagnosing-osa/understanding-
results.
Page 8 – OPINION AND ORDER
improvement: there was no electrodiagnostic evidence of carpal tunnel syndrome, cubital tunnel

syndrome, brachial plexopathy, or cervical radiculopathy. Tr. 865. Plaintiff also reported the

surgeries reduced his symptoms. Tr. 429, 430.

       Thus, the ALJ provided clear and convincing reasons, supported by substantial evidence,

for rejecting plaintiff’s subjective symptom statements. As such, this Court need not discuss all of

the reasons provided by the ALJ because at least one legally sufficient reason exists. Carmickle v.

Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162–63 (9th Cir. 2008). The ALJ’s evaluation of

plaintiff’s testimony is affirmed.

II.    Ms. Scott’s Opinion

       Plaintiff contends the ALJ erred by giving “great weight” to the opinion of Ms. Scott,

plaintiff’s treating mental health counselor. Pl.’s Opening Br. 4 (doc. 16). Evidence from “other

medical sources,” including a mental health counselor, may be considered because it “provide[s]

insight into the severity of the impairment(s) and how it affects the individual’s ability to function.”

SSR 06-03p, available at 2006 WL 2329939.

       Ms. Scott has been treating plaintiff since August 2015.4 Tr. 689. In October 2015, Ms.

Scott called plaintiff to discuss an insurance form from a private insurance carrier. Tr. 615. When

discussing the requirements of the form, she opined plaintiff’s mental health symptoms were not

disabling. Id. She also told plaintiff that “working part time would help decrease his depression

symptoms by getting him out of the house and having a sense of accomplishment.” Id.

       The ALJ determined that Ms. Scott’s opinion was consistent with plaintiff’s mental health

treatment records and therefore afforded it great weight. Tr. 36. Here, the record supports the ALJ’s




4
 The progress note from August 2015 indicates a pre-existing relationship between Ms. Scott and
plaintiff, but there are no records prior to this date.
Page 9 – OPINION AND ORDER
conclusion. For example, in June and August 2015, plaintiff’s assessment scores indicated

moderately severe depression and mild anxiety. Tr. 129–30, 248–49. During this same time frame,

however, plaintiff reported that, due to his medications, his functioning had improved: he was

exercising, interacting with his wife more, eating healthier, sleeping better, and his anxiety was

gone. Tr. 788. Furthermore, as discussed above, the record indicates that plaintiff engaged in a

relatively wide slate of daily social activities during the relevant time frame. Tr. 59, 487, 505, 636,

650, 660, 720, 840. Because the record supports Ms. Scott’s opinion, the ALJ’s decision is upheld

as to this issue.

III.    Dr. Kessler’s Opinion

        Plaintiff argues the ALJ failed to include all of the limitations identified by Dr. Kessler in

the RFC, despite affording partial weight to his opinion. Pl.’s Opening Br. 12 (doc. 16).

Specifically, plaintiff contends that the ALJ’s RFC is deficient because it failed to include Dr.

Kessler’s comments regarding plaintiff’s need for indirect (versus direct) contact with coworkers

and the general public, and for supervisor assistance in creating realistic goals for the workplace.

Id. At the time of the ALJ’s decision, there were three types of acceptable medical opinions in

Social Security case: those from treating, examining, and nonexamining doctors. Lester v. Chater,

81 F.3d 821, 830 (9th Cir. 1995). Dr. Kessler was a “nonexamining” doctor. “While the opinion

of a non-examining doctor generally receives less weight than those of treating and examining

physicians, the ALJ must nonetheless ‘reference . . . specific evidence in the medical record’ in

order to reject such an opinion.” Cooper v. Berryhill, 2017 WL 4159379, *6 (D. Or. May 16, 2017)

(quoting Sousa v. Callahan, 143 F.3d 1240, 1244 (9th Cir. 1998)).




Page 10 – OPINION AND ORDER
       A.         Indirect Contact

       Dr. Kessler opined that plaintiff “is limited to occasional and indirect contact with

coworkers and the general public.” Tr. 183. The ALJ determined this portion of Dr. Kessler’s

assessment was consistent with the record. Tr. 35. Notably, plaintiff lost 50 pounds in September

2014 due to depression. Tr. 425. Additionally, plaintiff presented to a psychologist with poor

hygiene and grooming, “smell[ing] strongly of body order.” Tr. 472. These characteristics were

also noted by his other providers. Id. Yet the ALJ failed to include a limitation in plaintiff’s RFC

for indirect coworker and public contact.

       This error was harmful. “Indirect” limits the quality of the interaction, however,

“occasional” limits the frequency of the interaction. Because these qualifiers impact social

interactions in different ways, the inclusion of one cannot account for the omission of the other. In

other words, the fact that “occasional” interaction was presented as a limitation to the VE does not

result in an RFC that also reflects Dr. Kessler’s limitation for “indirect” contact. The VE opined,

and the ALJ determined, that plaintiff could work as a final assembler of optical goods, a wire

worker, and a generic table worker. Tr. 40, 82. The Dictionary of Occupational Titles (“DOT”)

gives each of these jobs a People rating of 8, which is the least demanding level. DOT § 713.687-

018 (final assembler), available at 1991 WL 679271; DOT § 726.685-066 (wire work), available

at 1991 WL 679631; DOT § 739.687-182 (table worker), available at 1991 WL 680217. A rating

of 8 means “not significant.” Id. The DOT uses these ratings to measure the complexity of a

relationship and further defines a people rating of 8 as “[a]ttending to the work assignment

instructions or orders of supervisor.” US Dep’t of Labor, Dictionary of Occupational Titles 1006

(4th ed. 1991).




Page 11 – OPINION AND ORDER
          Rating the complexity of a work-relationship therefore does not provide information

regarding the indirectness of interactions with coworkers or the general public. Furthermore, the

definition of a people rating of 8 does not mention interactions beyond those with a supervisor.

Thus, this Court cannot assume, as the Commissioner urges, that the “not significant” classification

provides any indication of the frequency of interactions. For this reason, the ALJ erred and remand

is required.

          B.     Supervisor Assistance

          Dr. Kessler also opined that plaintiff “would require supervisor assistance to create realistic

goals for the workplace.” Tr. 183. The ALJ determined this portion of Dr. Kessler’s opinion was

vague and gave it “little weight.” Tr. 35. The Court finds the ALJ did not err in rejecting this part

of Dr. Kessler’s opinion. While assistance in setting goals may benefit plaintiff, it is not a concrete

work-related limitation of function and therefore need not be reflected in the RFC. Boyer v. Colvin,

2013 WL 3333060, *8 (D. Or. July 1, 2013) (affirming the ALJ’s decision under analogous

circumstances). As a result, the ALJ did not err in giving this portion of Dr. Kessler’s opinion little

weight.

IV.       Lay Witness Testimony

          Plaintiff contends the ALJ erred in crediting but not incorporating the lay witness testimony

of Sandra P., Mary T., and Barbara P. Pl.’s Opening Br. 32–35 (doc. 16). The ALJ must take into

account lay witness testimony as to the severity of a plaintiff’s symptoms. Nguyen v. Charter, 100

F.3d 1462, 1467 (9th Cir. 1996). The ALJ may discount lay witness testimony by providing

“reasons that are germane to each witness.” Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993).

          On July 8, 2014, Sandra P., plaintiff’s mother, completed a Third-Party Adult Function

Report, in which she asserted that plaintiff’s injuries pose limitations largely due to pain and an



Page 12 – OPINION AND ORDER
inability to concentrate. Tr. 301. In a letter dated May 1, 2016, Sandra P. reiterated the limitations

posed by her son’s chronic pain and depression. Tr. 329. On May 1, 2016, Mary T., plaintiff’s

aunt, submitted a letter in support of plaintiff’s claim in which she asserted plaintiff “would fall

asleep while talking to me” and “has neck and back pain.” Tr. 328. Likewise, on May 16, 2016,

Barbara P., plaintiff’s wife, wrote a letter asserting that plaintiff suffers from pain in his shoulders,

neck, and spine. Tr. 330.

        The ALJ gave “some weight” to the third-party statements because, although “broadly

consistent with the record,” they were “based upon casual observation, rather than objective

medical examination and testing.” Tr. 37. Lay witness testimony is inherently not the product of

objective medical examination and testing, and therefore not a germane reason to discredit lay

witness testimony.

        Even though the ALJ erred in this regard, such error was harmless. See Molina v. Astrue,

674 F.3d 1104, 1122 (9th Cir. 2012) (“[A]n ALJ’s [error in assessing] lay witness testimony is

harmless where the same evidence that the ALJ referred to in discrediting the claimant’s claims

also discredits the lay witness’s claims.”) (citation and internal quotations omitted). The testimony

of Sandra P., Mary T., and Barbara P. is substantively similar to plaintiff’s subjective symptom

statements. Compare Tr. 272–79, 328, 330 with Tr. 56, 66, 294–301. As discussed above, the ALJ

provided clear and convincing reasons, supported by substantial evidence in the record, to reject

plaintiff’s testimony and these reasons are equally applicable to the lay witness statements.

Critically, plaintiff’s daily activities and medical records undermine both his and the lay witness

testimony. See Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009)

(rejecting lay testimony on same basis as the claimant’s discredited subjective reports); see also

Molina, 674 F.3d at 1122. Thus, reversal is not warranted in regard to this issue.



Page 13 – OPINION AND ORDER
V.     Remand

       The decision whether to remand for further proceedings or for the immediate payment of

benefits lies within the discretion of the court. Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d

1090, 1101–02 (9th Cir. 2014). Nevertheless, a remand for an award of benefits is generally

appropriate when: (1) the ALJ failed to provide legally sufficient reasons for rejecting evidence;

(2) the record has been fully developed, there are no outstanding issues that must be resolved, and

further administrative proceedings would not be useful; and (3) after crediting the relevant

evidence, “the record, taken as a whole, leaves not the slightest uncertainty” concerning disability.

Id. at 1100–01 (citations omitted); see also Dominguez v. Colvin, 808 F.3d 403, 407–08 (9th Cir.

2015) (summarizing the standard for determining the proper remedy).

       The ALJ erred with respect to Dr. Kessler’s opinion. The record is nonetheless ambiguous

regarding plaintiff’s need for a job with indirect contact with coworkers and the public. The record

demonstrates plaintiff’s depression results in poor grooming and hygiene, and he testified to social

anxiety. Tr. 68, 70, 472, 754. The record also indicates however that plaintiff makes good eye

contact, is attentive, cooperates, and has a relaxed appearance. Tr. 425, 477, 488, 511, 754. Further,

the record reflects plaintiff engages in a fairly wide slate of activities and social contacts outside

the home. Tr. 59, 487, 505, 636, 650, 660, 720, 840. In light of these ambiguities, further

proceedings are required to resolve this case. Upon remand, the ALJ must review the record and

if necessary, reformulate plaintiff’s RFC and obtain additional VE testimony.




Page 14 – OPINION AND ORDER
                                     CONCLUSION

      For the reasons stated above, the Commissioner’s decision is REVERSED and this case is

REMANDED for further proceedings.

                 24 day of October 2018.
      DATED this ___




                            _____________________________
                                      Jolie A. Russo
                              United States Magistrate Judge




Page 15 – OPINION AND ORDER
